Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The RCE filing of 29 June 2022 has been entered.
Claims amended: 1, 11, 16 
Claims cancelled: none 
Claims added: none 
Claims currently pending: 1-20
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 April 2022, 14 June 2022 was filed after the mailing date of the final office action on 29 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant refers to 0015 of Balasubramainian and argues that the reference is not applicable to the instant application because the triggered events described in Balasubramainian can be observed "… by other application services that are external to the advertising service" and this precludes it from reading on "to an advertisement server". Examiner notes that Balasubramainian is a newly applied reference that was discussed during a telephone interview on 15 June 2022 when amendments were proposed that were substantially similar to those actually filed on 29 June 2022. This argument is unpersuasive as Balasubramainian teaches, in 0015, that the event triggers are observed by an "advertising service" AND "by other application services that are external to the advertising service". Thus, the reference teaches that the advertising service observes the trigger in addition to "external" services; Balasubramainian teaches the additional feature of an "external" service observing triggering events. Additional features beyond that which are needed to read on the claimed invention do not preclude use of the reference. 
Applicant refers to independent claims 11 and 16, the dependent claims en masse, and the newly amended claim limitation and concludes that the claims should be allowed. These arguments rely upon the argument advanced with respect to claim 1, which has been rebutted above. Therefore, this arguments are also unpersuasive. 
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilange (Pub. #: US 2013/0346201 A1) in view of Pottjegort (Pub. #: US 9,865,005 B1) in view of Meyerhofer et al. (Pub. #: US 2010/0094692 A1) in view of Balasubramanian et al. (Pub. #: US 2016/0307229 A1).
Claims 1, 11: 
These claims are analogous with different representative embodiments; claim 1 is a method embodiment, and claim 11 is a system embodiment. Bilange teaches a computer system with computer-readable media in at least 0016, 0018, and 0103-0105 for performing the steps:






providing, to the consumer in a consumer mobile device, the digital content to be displayed on the consumer mobile device, the digital content associated with a consumer packaged good; 
(Bilange: 0021, 0022, 0024, 0035-0039, 0059)



identifying at least one retail store that includes the consumer packaged good when a location of the consumer indicates that the consumer is within the at least on retail store;
(Bilange: 0021, 0022, 0024, 0059 with determination that the user is within a retail store in at least 0018)


As for, "



"
"
AND "
Bilange teaches presenting counteroffers (i.e. coupons/discounts) to a user on in-store displays and "various computer devices" in at least 0029, and 0041 based upon information gathered from the user's device in at least 0035-0041 while within a retail store in at least 0018. Bilange does not appear to specify gathering the user data using a "pixel script" in at least Col. 13, Ll. 14-31 based upon a user completing a "fractional portion of the digital content" and upon "a consumer action" which is "at least one of a play event, a pause event, a mute event, an unmute action, and a click on a highlighted portion of the digital content". However, Pottjegort teaches using a pixel script for tracking the portion of a video advertisement having been played and that the tracking events may further comprise a "pausing the playback" in at least Col. 29, Line 47 to Col. 30, Line 2. Pottjegort further teaches reporting visibility information to a measurement server in at least Col. 5, Line 55 - Col. 6, Line 2 and Col. 34, Ll. 14-26 which corresponds to non-personally identifiable information. Additionally, Pottjegort teaches measuring additional information beyond that of visibility with the disclosure, in at least Col. 39, Ll. 45-56, of other user interface information such as "(e.g., mouse clicks, start, pause, stop, fast forward, slow play, fast play, sound mute, etc.)" and that the invention of Pottjegort is not limited to video, in at least Col. 39, Ll. 37-45. The "static content such as an image" in conjunction with the "start" reads on the limitation of "a start of a banner content" and the user highlighting of a content with "MouseOver" in at least Col. 26, Ll. 7-16 in conjunction with the "mouse clicks" reads on "a click on a highlighted portion of the digital content".
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store based upon information gathered from a user's mobile device as taught by Bilange with the method of gathering information from a user's device using a pixel script as taught by Pottjegort. Motivation to combine Bilange with Pottjegort comes from both references pertaining to gathering data for use in advertisement systems and in order to determine that an advertisement sent to a user is viewed prior to acting on the presentation of the advertisement (Pottjegort: Col. 3, Ll. 24-37).
As for, "
Bilange does not appear to specify specific options for advertisement triggers in a menu presented on an advertising server. However Balasubramainian teaches menu options in 0011, 0012, 0075-0079, including "rules" in Figure 1B, and rules "triggered by events associated with other application services" in 0142.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pixel script triggers of Pottjegort with the technique of presenting a menu for user selection of said triggers as taught by Balasubramainian. Motivation to combine Pottjegort with Balasubramainian comes from both references pertaining to advertisement campaign scripting and to reduce the "labor-intensive" nature of monitoring and changing parameters of an advertising campaign (Balasubramainian: 0005).  
As for: "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store based upon information gathered from a user's mobile device as taught by Bilange with the sending of coupon information to an in-store kiosk for printing purposes as taught by Meyerhofer. Motivation to combine the two references comes from the desire to deliver coupons "in a variety of gaming and retail points of contact with customers" (Meyerhofer: 0053-0055).
Claim 2:
wherein the digital content is an advertisement payload, further comprising providing a coupon, a discount, a banner, a .gif file, a .png file, a video advertisement or an audio advertisement in the advertisement payload.
(Bilange teaches that the digital content may present a "lower price" for a product the user is searching for in at least 0016-0018 and that advertisements may comprise video in at least 0023, 0026, and 0087)
Claim 4:

Bilange does not appear to specify that the updated feature is provided with an expiration time in the pixel script. However, Pottjegort teaches that the pixel script includes an expiration time for the reporting of features in at least Pottjegort Col. 13, Line 57 - Col. 14, Line 36.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store based upon information gathered from a user's mobile device as taught by Bilange with the method of gathering information from a user's device using a pixel script as taught by Pottjegort. Motivation to combine Bilange with Pottjegort comes from both references pertaining to gathering data for use in advertisement systems and in order to determine that an advertisement sent to a user is viewed prior to acting on the presentation of the advertisement (Pottjegort: Col. 3, Ll. 24-37).
Claim 5:
further comprising selecting the 
(Bilange: 0016-0018 and teaches that the information presented to the user could pertain to products such as "a tool, a toy, cosmetics, etc" in at least 0037)
Claim 6:
wherein modifying a consumer account comprises providing the event trigger and the non-personally identifiable information to a digital coupon and promotion technology engine.
(Bilange: 0016-0018 and teaches a receiving user information at a "merchant server" for the purposes of selecting counteroffers to present to users in at least 0019, and 0022.
Claim 7:

Bilange does not appear to specify that the pixel script includes various verified parameters. However, Pottjegort teaches a pixel script that includes various "metadata information" in a VAST or VPAID file in at least Col. 29, Line 27 to Col. 30, Line 2. Examiner notes the viewability comprises an "impression parameter" and that the viewability is verified.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store based upon information gathered from a user's mobile device as taught by Bilange with the method of gathering information from a user's device using a pixel script as taught by Pottjegort. Motivation to combine Bilange with Pottjegort comes from both references pertaining to gathering data for use in advertisement systems and in order to determine that an advertisement sent to a user is viewed prior to acting on the presentation of the advertisement (Pottjegort: Col. 3, Ll. 24-37).
Claim 8:
wherein the updated feature includes at least one of a digital promotion, an offer, and a coupon associated with the consumer packaged good and the retail store, 
(Bilange: 0018, 0029, and that the product may be a consumer packaged good in 0037)
and providing the updated feature comprises providing a promotion identifier 
(Bilange: 0037, 0096)
Bilange does not appear specify, "campaign identifier". However, Bilange teaches presenting counteroffers (i.e. coupons/discounts) to a user on in-store displays and "various computer devices" in at least 0029 and Meyerhofer teaches capturing identification for a coupon including its associated campaign in at least 0016, 0104, 0111 and sending this information with the remaining coupon information to an in-store kiosk for printing in at least 0112, 0228, and 0233.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store as taught by  Bilange with the sending of coupon information to an in-store kiosk for printing purposes as taught by Meyerhofer because a printer is one of "various computer devices" and one of ordinary kill in the art would have known to substitute a display of a coupon with a printed coupon. Motivation to combine the two references comes from the desire to deliver coupons "in a variety of gaming and retail points of contact with customers" (Meyerhofer: 0053-0055).
Claim 9:

Bilange does not appear to specify quartile portions of the digital content. However, Pottjegort teaches using a pixel script for tracking the portion of a video advertisement having been played including a quartile and that the tracking events may further comprise a "pausing the playback" in at least Col. 29, Line 47 to Col. 30, Line 2. Pottjegort further teaches reporting visibility information to a measurement server in at least Col. 5, Line 55 - Col. 6, Line 2 and Col. 34, Ll. 14-26.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store based upon information gathered from a user's mobile device as taught by Bilange with the method of gathering information from a user's device using a pixel script as taught by Pottjegort. Motivation to combine Bilange with Pottjegort comes from both references pertaining to gathering data for use in advertisement systems and in order to determine that an advertisement sent to a user is viewed prior to acting on the presentation of the advertisement (Pottjegort: Col. 3, Ll. 24-37).
Claim 10:

As for, "Col. 30, Line 2. Examiner notes the viewability comprises an "impression parameter" and that the viewability is verified.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store based upon information gathered from a user's mobile device as taught by Bilange with the method of gathering information from a user's device using a pixel script as taught by Pottjegort. Motivation to combine Bilange with Pottjegort comes from both references pertaining to gathering data for use in advertisement systems and in order to determine that an advertisement sent to a user is viewed prior to acting on the presentation of the advertisement (Pottjegort: Col. 3, Ll. 24-37).
As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store as taught by Bilange with the sending of coupon information to an in-store kiosk for printing purposes as taught by Meyerhofer because a printer is one of "various computer devices" and one of ordinary kill in the art would have known to substitute a display of a coupon with a printed coupon. Motivation to combine the two references comes from the desire to deliver coupons "in a variety of gaming and retail points of contact with customers" (Meyerhofer: 0053-0055).
Claim 12:
wherein to modify a consumer account the one or more processors execute instructions to provide the event trigger and the non-personally identifiable information to a digital coupon and promotion technology engine.
(Bilange: Bilange teaches a receiving user information at a "merchant server" for the purposes of selecting counteroffers to present to users in at least 0019 and 0022)
Claim 13:
wherein the updated feature includes digital promotions, offers, and coupons associated with the consumer packaged good and the retail store
(Bilange: Bilange teaches a receiving user information at a "merchant server" for the purposes of selecting counteroffers to present to users in at least 0019, and 0022. Bilange teaches that the information presented to the user could pertain to products such as "a tool, a toy, cosmetics, etc" in at least 0037)
Claim 14:
wherein the one or more processors execute instructions to request the retail store to print a coupon for the consumer based on the updated feature, when the consumer is in the retail store. 
Bilange teaches presenting counteroffers (i.e. coupons/discounts) to a user on in-store displays and "various computer devices" in at least 0029 while within a retail store in at least 0018 but does not appear to specify printing the coupon at a retail store while the user is in the retail store. However, Meyerhofer teaches capturing identification for a coupon including its associated campaign in at least 0016, 0104, 0111 and sending this information with the remaining coupon information to an in-store kiosk for printing in at least 0112, 0228, and 0233.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store as taught by  Bilange with the sending of coupon information to an in-store kiosk for printing purposes as taught by Meyerhofer because a printer is one of "various computer devices" and one of ordinary kill in the art would have known to substitute a display of a coupon with a printed coupon. Motivation to combine the two references comes from the desire to deliver coupons "in a variety of gaming and retail points of contact with customers" (Meyerhofer: 0053-0055).
Claim 15:

Bilange does not appear to specify quartile portions of the digital content. However, Pottjegort teaches using a pixel script for tracking the portion of a video advertisement having been played including a quartile and that the tracking events may further comprise a "pausing the playback" in at least Col. 29, Line 47 to Col. 30, Line 2. Pottjegort further teaches reporting visibility information to a measurement server in at least Col. 5, Line 55 - Col. 6, Line 2 and Col. 34, Ll. 14-26.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store based upon information gathered from a user's mobile device as taught by Bilange with the method of gathering information from a user's device using a pixel script as taught by Pottjegort. Motivation to combine Bilange with Pottjegort comes from both references pertaining to gathering data for use in advertisement systems and in order to determine that an advertisement sent to a user is viewed prior to acting on the presentation of the advertisement (Pottjegort: Col. 3, Ll. 24-37).
Claim 16:
A computer-implemented method, comprising: receiving, in an in-store media platform, an updated feature of an account associated with a consumer, 
(Bilange: 0018, 0019, 0023, 0026)

(Bilange: 0021, 0022, 0024, 0035-0039, 0059)
identifying at least one retail store that includes the consumer packaged good when a location of the consumer indicates that the consumer within the at least one retail store;
(Bilange: 0021, 0022, 0024, 0059 with determination that the user is within a retail store in at least 0018)
and allowing the consumer to receive a value-added certificate based on the updated feature

(Bilange: 0022, 0029)
As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store based upon information gathered from a user's mobile device as taught by Bilange with the method of gathering information from a user's device using a pixel script as taught by Pottjegort. Motivation to combine Bilange with Pottjegort comes from both references pertaining to gathering data for use in advertisement systems and in order to determine that an advertisement sent to a user is viewed prior to acting on the presentation of the advertisement (Pottjegort: Col. 3, Ll. 24-37).
As for, "
Bilange does not appear to specify specific options for advertisement triggers in a menu presented on an advertising server. However Balasubramainian teaches menu options in 0011, 0012, 0075-0079, including "rules" in Figure 1B, and rules "triggered by events associated with other application services" in 0142.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pixel script triggers of Pottjegort with the technique of presenting a menu for user selection of said triggers as taught by Balasubramainian. Motivation to combine Pottjegort with Balasubramainian comes from both references pertaining to advertisement campaign scripting and to reduce the "labor-intensive" nature of monitoring and changing parameters of an advertising campaign (Balasubramainian: 0005). 
As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store based upon information gathered from a user's mobile device as taught by Bilange with the sending of coupon information to an in-store kiosk for printing purposes as taught by Meyerhofer. Motivation to combine the two references comes from the desire to deliver coupons "in a variety of gaming and retail points of contact with customers" (Meyerhofer: 0053-0055).
Claim 17:

Bilange teaches that the digital content may present a "lower price" for a product the user is searching for in at least 0016-0018 and that advertisements may comprise video in at least 0023, 0026, and 0087. Bilange does not appear to specify a pixel script associated with an advertisement. However, Pottjegort teaches using a pixel script for tracking the portion of a video advertisement having been played and that the tracking events may further comprise a "pausing the playback" in at least Col. 29, Line 47 to Col. 30, Line 2. Pottjegort further teaches reporting visibility information to a measurement server in at least Col. 5, Line 55 - Col. 6, Line 2 and Col. 34, Ll. 14-26.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store based upon information gathered from a user's mobile device as taught by Bilange with the method of gathering information from a user's device using a pixel script as taught by Pottjegort. Motivation to combine Bilange with Pottjegort comes from both references pertaining to gathering data for use in advertisement systems and in order to determine that an advertisement sent to a user is viewed prior to acting on the presentation of the advertisement (Pottjegort: Col. 3, Ll. 24-37).
Claim 18:
further comprising identifying a presence of the consumer in a store location, 
(Bilange: 0018, 0024)
and receiving a request for accessing a consumer's frequent shopper loyalty account from a consumer device at a point of sale in the store location.
(Bilange: 0032)
Claim 19:
Bilange does not appear to specify, "wherein allowing a consumer to receive a value-added certificate comprises instructing a printer communicatively coupled to the in-store media platform, to print a coupon for an account associated with the consumer". However, Bilange teaches presenting counteroffers (i.e. coupons/discounts) to a user on in-store displays and "various computer devices" in at least 0029 and Meyerhofer teaches capturing identification for a coupon including its associated campaign in at least 0016, 0104, 0111 and sending this information with the remaining coupon information to an in-store kiosk for printing in at least 0112, 0228, and 0233.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store as taught by Bilange with the sending of coupon information to an in-store kiosk for printing purposes as taught by Meyerhofer because a printer is one of "various computer devices" and one of ordinary kill in the art would have known to substitute a display of a coupon with a printed coupon. Motivation to combine the two references comes from the desire to deliver coupons "in a variety of gaming and retail points of contact with customers" (Meyerhofer: 0053-0055).
Claim 20:
further comprising updating an account associated with the consumer, upon redeeming the value-added certificate, digital promotion, or a coupon associated with the consumer packaged good.
(Bilange: 0018, 0032, 0033, 0096)
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilange (Pub. #: US 2013/0346201 A1) in view of Pottjegort (Pub. #: US 9,865,005 B1) in view of Meyerhofer et al. (Pub. #: US 2010/0094692 A1) in view of Buchalter et al. (Pub. #: US 2019/0043080 A1).
Claim 3:

Bilange does not appear to specify that the advertising payload is uploaded to a supply side platform server. However, Buchalter teaches a technique of utilizing a supply side platform to receive and deliver advertisements that include tracking pixels in at least 0071-0075.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers (i.e. advertisements) to a user within a store as taught by Bilange with the technique of delivering advertisements utilizing a supply side platform as taught by Buchalter. Motivation to combine Buchalter with Bilange in view of Pottjegort comes from the desire to "place the digital advertisements in both personal devices and non-personal devices, while still allowing dynamic, real-time tracking of the delivery and performance of the digital advertisements as placed in each type of device" (Buchalter: 0006).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688